Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 04 March 2022 has been entered. Claims 11, 12 and 14 have been cancelled. Claim 7 has been amended.  Claims 1 – 10, 13 and 15 are pending in the application.
Response to Arguments
The objections to the drawings and specification are withdrawn in light of amendments to same.
The 35 USC §112(a) rejection of Claim 7 is withdrawn in light of the amendments to the claim.
Applicant’s arguments regarding the application of Uesugi to Claims 8 and 15 are persuasive. Therefore, the rejection has been withdrawn. Please see the 35 USC §103 rejection of Claims 8 and 15 over a new combination of art, below.
The balance of Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues (p. 11) that Mayr’s lack of a valve illustration invalidates the Examiner’s reasoning. Notwithstanding the fact that the structure of valves in such devices is well known, the simple design choice of shifting the channels to one side is known, as demonstrated in the art of record, and would in fact reduce the number of dead spots from two (at either side of the channel) to one (at a single side of the channel). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues (pp 13-14) that Dinkel does not teach relative radii as claimed. However, Applicant merely chooses different portions of the features of Dinkel to define what constitutes a “channel”. The channel of Dinkel is read as that portion of the bore that is between the retention feature and the “bottom” step of the bore. Therefore, the channel is read as adjacent the retention feature. See also the relevant information included in the “Response to Arguments” in the previous action.
Applicant argues (pp 14-15) that Uesugi does not teach the claimed relative channel widths. However, the claim requires an end width perpendicular to its flow direction that is wider than a width perpendicular to “the flow direction of an adjoining region”. Referring to Uesugi at Figure 5, the width at the end region of the channel (69, at 34) is greater than the width defined perpendicular to the flow direction (that is, in direction D2) of an adjoining section of the channel (for example at the left hand bifurcated leader for feature 69). Should Applicant be attempting to define the absolute flow direction as the same in both regions, Applicant’s attention is drawn to the fact that a mere change in the relative orientation of various sections of a flow conduit is a simple matter of design choice and is not patentably distinct.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayr et al (2016/0280197) in view of Uesugi et al (2018/0180070), and further in view of Hinz et al (2006/0138860). 

Regarding Claim 1, Mayr teaches (see Figures) a housing block (1) with “at least one receptacle (for example 14) configured to receive a hydraulic component (para [0015], “pump”); and at least one of a further receptacle (Fig 2, at leader for 18) and a feed or discharge channel (9); and a connecting channel (18) defined internally in the housing block (1) and hydraulically connecting the at least one first receptacle (14) to the at least one of the further receptacle (at leader for 18) and the feed or discharge channel (9),
…and wherein the connecting channel (18) opens into the at least one receptacle (14) approximately tangentially (see Fig 1; conduit passes through receptacle at least approximately tangentially as opposed to perpendicularly) such that the connecting channel extends beyond the receptacle in a flow direction of the connecting channel and the entire width of a cross-section of the connecting channel does not fully open in an axial direction of the connecting channel into the receptacle, and the connecting channel forms an oval (any such intersection that is not perpendicular is necessarily oval), slot-shaped (as opposed to circular) opening in a circumferential wall of the at least one receptacle (14).”
While Mayr does not explicitly teach a channel cross-section that is flat, Mayr does teach variations in channel cross-section shape and size as desired (para [0007]).
Mayr does not clearly teach a channel with a cross-section that does not fully intersect a valve receptacle.
Uesugi (Figs 5-6) teaches the use of flat cross-section shaped channels (for example 69) in a valve manifold (10).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a flat cross-sectional channel shape as taught by Uesugi as one of the variations of cross-sectional manifold channel shape discussed by Mayr in order to yield the predictable result of providing fluid to the required areas while reducing the required thickness of the block, thus reducing material cost and installation space.
Hinz (Fig 8) teaches a channel (73), where the cross-section does not fully intersect the valve receptacle (52’).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mayr in view of Uesugi to employ the channel/receptacle intersection relationship taught by Hinz in order to yield the predictable result of minimizing the number of dead spots due to indirect flow, thus improving reliability by reducing the possible instances of contaminant collection and subsequent clogging.
See also “Response to Arguments”, above.

Mayr as modified further teaches a block in which:

Regarding Claim 2, “one of (i) the housing block (Mayr, 1) or (ii) a core used during a casting process that is configured to form a channel structure including the connecting channel in the housing block is formed via a generative process (para [0006]).”

Regarding Claim 4, “a width of a cross section of the connecting channel (Mayr, 18, as modified by Uesugi) is a multiple of a height of the cross section (inherent in an oval cross-section).”

Regarding Claims 8 and 15, the opening of the device of the combination is not taught as being more than 120°.
However, Hinz teaches (at least at Fig 8) a valve receptacle (for example 52’) and a connecting channel (73) with an opening extent into the receptacle (52’) that is depicted as approximately 120°, and would suggest the use of at least a similar angle to a person of ordinary skill in the art. Such a feature would be included at a given required opening angle according to design needs to compensate for the incomplete intersection of the flow cross-section of the channel with the valve bore while still providing maximum flow through the channel to downstream points of use.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the device of the combination with a large opening into a valve receptacle as taught by Hinz, including an opening of more than 120°, in order to yield the predictable result of insuring sufficient flow to both the valve and any downstream points of use, thus insuring proper functionality of the device.

Regarding Claim 13, “the housing block (Mayr, 1), the channel structure (18), and the receptacles (14 and at leader for 18) connected to the channel structure (18) are formed by a selective laser melting process (para [0006]).”

Claim(s) 5, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayr et al (2016/0280197) in view of Uesugi et al (2018/0180070), and further in view of Dinkel et al (6,398,315).

Regarding Claim 5, “the connecting channel (Mayr, 18) opens approximately radially (see Fig 1) in the circumferential surface of the receptacle (14), 
issues approximately axially into a base or annular surface of the at least one receptacle, or intersects the circumferential wall, the base, or the annular surface in an approximately tangentially running manner such that the connecting channel extends beyond the receptacle in a flow direction of the connecting channel and the entire width of a cross-section of the connecting channel does not fully open in an axial direction of the connecting channel into the receptacle, and the connecting channel.”

Regarding Claim 6, “the connecting channel (Mayr, 18, as modified by Uesugi, 69) has an end region (Uesugi, 69, at 34) that opens into the at least one receptacle (Mayr, 14), the end region (at 14) having an end region width (Uesugi, Fig 5, feature 69, extending in direction D3, at feature 34) defined perpendicular to a flow direction that is greater than a width defined perpendicular to the flow direction of an adjoining region of the flat channel (that is, the portion of feature 69 extending in direction D2).”
See also “Response to Arguments”, above.

Regarding Claims 9 and 10, Mayr teaches (see Figures) a housing block (1) with “at least one receptacle (for example 14) configured to receive a hydraulic component (para [0015], “pump”) the at least one receptacle having a circumferential wall (see Figures at 14); at least one of a further receptacle (Fig 2, at leader for 18) and a feed or discharge connection (9); a connecting channel (18) defined internally in the housing block (1) and hydraulically connecting the at least one receptacle (14) to the at least one of the further receptacle (at leader for 18) and the feed or discharge connection (9)”.
While Mayr does not explicitly teach a channel cross-section that is flat, Mayr does teach variations in channel cross-section shape and size as desired (para [0007]).
Mayr as modified does not explicitly teach an annular channel at the point of connection between the connecting channel (18) and an issuing region into the receptacle (14).
Uesugi (Figs 5-6) teaches the use of flat cross-section shaped channels (for example 69) in a valve manifold (10).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a flat cross-sectional channel shape as taught by Uesugi as one of the variations of cross-sectional manifold channel shape discussed by Mayr in order to yield the predictable result of providing fluid to the required areas while reducing the required thickness of the block, thus reducing material cost and installation space.
As noted in the prior action, it is notoriously well-known in the art of valve housing construction to include an annular flow channel around the valve member. Furthermore, Dinkel clearly depicts clearance provided by an annular channel (see Extracts of Figs 2 and 7, below, at A) in the region of the valve bore where a connecting channel (B) abuts the valve bore (2’’) and therefore opens into the annular channel (at A), where “a radius of the annular channel (A) is greater than a radius of the circumferential wall (at C and D) adjacent to the annular channel on both sides of the annular channel.” 
Note that the material of the wall of 2” that matches the bevel on the valve at D is necessarily at a smaller diameter than the material of the wall at A. See also “Response to Arguments”, above.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the device of Mayr in view of Uesugi to include an enlarged annular valve channel area at the point of connection between a connecting channel and the valve receptacle area, as is well-known in the art and as taught by Dinkel, in order to yield the predictable result of insuring minimally restricted flow to or from the entire circumference of the valve member and seat, thus maximizing flow efficiency.


    PNG
    media_image1.png
    529
    803
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    424
    425
    media_image2.png
    Greyscale

Extracts of Figures 2 and 7

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayr et al (2016/0280197) in view of Uesugi et al (2018/0180070), and further in view of Hinz et al (2006/0138860) as applied to Claim 2, above, and further in view of the previously attached Additive Manufacturing article (Brent Donaldson, https://www.additivemanufacturing.media/articles/foundry-says-robotic-sand-printing-a-game-changer-for-metal-casting, downloaded 26 May 2021, hereinafter “Donaldson”). 

Regarding Claim 3, Mayr teaches the manufacture of a cast part with a core (para [0005]).
Mayr does not teach the use of a sand core.
In accordance with MPEP §2113, the method of forming the device is not germane to the issue of patentability of the device itself.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. a sand core, does not depend on its method of production, i.e. additive manufacturing (“3D printing process”). In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Note that in general such a method of forming a product is not given patentable weight for the above reasons. 
Even so, it is noted that such a manufacturing method is well known in the art. See the previously attached article by Donaldson.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the application was filed to form the core of Mayr as modified by Uesugi and Hinz from sand by a 3D printing process, thus shortening production times as taught by Donaldson (first paragraph under “Hybrid Casting”).

Allowable Subject Matter
Claim 7 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753